Citation Nr: 0824300	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for numbing in the left 
hip to include radiculopathy.

2.  Entitlement to service connection for numbing in the left 
leg to include radiculopathy.

3.  Entitlement to an increased disability rating for service 
connected PTSD currently evaluated as 30 percent disabling.

4.  Entitlement to a compensable disability rating for a 
service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989; from February to May 1991; from April 1993 to 
April 1996; and from February 2003 to March 2004.  Service in 
Southwest Asia is evidenced of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran disagreed and timely appealed.

In August 2006, the veteran and his representative presented 
evidence and testimony at a hearing before a local hearing 
officer at the RO.  In February 2008 the veteran and his 
representative presented evidence and testimony in support of 
the veteran's claims at a hearing at the RO before the 
undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of 
those hearings have been associated with the veteran's VA 
claims folder.

In April 2008, the RO granted service connection for 
degenerative disc disease, lumbar spine, with radiculitis 
evaluated as 20 percent disabling effective January 3, 2005.



Issue not on appeal

The veteran's initial claim included a claim for service 
connection for a back injury with a bulging disc.  That claim 
was denied in the February 2006 rating decision.  As noted 
above, the April 2008 rating decision granted service 
connection for the back injury now characterized as 
degenerative disc disease (DDD), lumbar spine, with 
radiculitis.  There is nothing in the record that indicates 
the veteran has disagreed with the disability rating or the 
effective date of service connection.  Thus, this issue is 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
diagnosed numbness of the left hip.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
diagnosed numbness of the left leg.

3.  The veteran's service-connected PTSD is manifested by 
complaints of memory loss, daily depression and anxiety, 
difficulty with feelings of anger, hypervigilence, 
hallucinations, daily intrusive thoughts and memories of 
Iraq, avoidance of television news and war movies, and 
isolation from friends and family, without objective evidence 
of impairment of thought process or communication, no 
delusions, no inappropriate behavior, no homicidal or 
suicidal ideation, orientation to time, place, person and 
situation, goal oriented and logical speech, good insight and 
judgment, and no signs of psychosis.

4.  The veteran's left knee service-connected left knee 
disability is manifested by a questionable positive anterior 
drawer, complaints of pain and stiffness, with flare-ups 
occurring on about a weekly basis aggravated by weather 
changes, squatting and kneeling and feeling that the knee 
will give way during flare-ups, with flexion from 0-to-140 
degrees with pain reported at 120 degrees, with a 5 degree 
loss of range of motion with repetitive motion caused by 
pain.


CONCLUSIONS OF LAW

1.  Service connection for a left hip numbness is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).

2.  Service connection for left leg numbness is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).

3.  The criteria for a 50 percent disability rating, 50 
percent, but no greater, for the veteran's PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).

4.  The criteria for a 10 percent disability rating, but no 
greater, for the veteran's left knee disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he experiences left hip and leg 
numbness as a result of numerous parachute jumps he made 
during service.  He further contends that his service-
connected PTSD and left knee disabilities are worse than that 
recognized by VA.  The Board will first address preliminary 
issues and then address the issues on appeal.


Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

As to the claims for increased evaluations, these appeals 
arise from the veteran's disagreement with the initial 
evaluation following the grant of service connection for PTSD 
and left knee disability.  The United States Court of Appeals 
for the Federal Circuit and the United States Court of 
Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claims for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

As to the claims for service, the RO provided the veteran 
with notice in a January 2005 letter about the information 
and evidence that is necessary to substantiate his claim for 
service connection by informing the veteran that the evidence 
must show that he had an injury in military service or a 
disease that began in or was made worse during military 
service, or there was an event in service that caused an 
injury or disease; he had a current physical or mental 
disability shown by medical evidence; and, that there is a 
relationship between his disability and an injury, disease, 
or event in military service.  In addition, the RO notified 
the veteran in that reasonable efforts would be made to help 
him obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in a letter dated 
June 2006.  

As indicated above, certain aspects of the veteran's VCAA 
notice was provided after the initial unfavorable AOJ 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - 
as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where 
the Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
June 2006 notice was provided to the veteran, the claim was 
readjudicated in an April 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his service connection claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent private medical records 
identified by the veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  The veteran was also provided medical examination 
regarding his claims in April 2005, December 2007, and March 
2008.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the veteran 
presented evidence and testimony at hearings before a local 
hearing officer and the undersigned AVLJ.  

The Board will therefore proceed to a decision on the merits.  



1.  Entitlement to service connection for numbing in the left 
hip.

2.  Entitlement to service connection for numbing in the left 
leg.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  In addition, certain 
chronic diseases, to include organic diseases of the 
neurological system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

As noted in the Introduction, the veteran submitted a claim 
for a back injury including a bulging disc.  That claim, now 
characterized as entitlement to service connection for DDD of 
the lumbar spine with radiculitis, was granted after the 
February 2008 Travel Board hearing was held in April 2008.  A 
short factual background is in order to clarify the issues 
under consideration.

Factual background

The veteran's initial claim stated that he was "diagnosed 
with a bulging disc in my back which has affected my left hip 
and left leg causing it to go numb at times."  In an April 
2005 VA medical examination report, the examiner noted that 
the veteran "has bilateral lower extremity numbness 
secondary to the chronic lower back pain 
. . . [H]e claims he is having bilateral hip numbness and it 
radiates to the left leg."  The RO subsequently 
characterized the issues raised by the claim to include 
entitlement to service connection for a back disorder to 
include a bulging disc, and the issues of service connection 
for left hip and left leg numbness.

After review of the entire record, the Board concludes that 
the issues were continued to be separate because there was no 
evidence of radiculopathy in the left hip or left leg, but 
there was evidence of radiculitis in the left leg and hip as 
a result of the degenerative disc disease.  Indeed, in a 
March 2008 VA examination report, the examiner stated he had 
reviewed the veteran's VA claims folder and had determined 
that the perceived conflict of medical opinion in the record 
was in fact not a conflict of opinion.  The March 2008 
examiner noted that after examining the veteran's left hip 
and leg, Dr. M. H did not find electromyographic (EMG) 
evidence of radiculopathy and that Dr. D. K had found 
radiculitis; but the examiner went on to state that 
radiculitis is a term to describe inflammation of a nerve and 
radiculopathy describes damage to a nerve, and that one could 
have radiculitis without [EMG] evidence of a radiculopathy.  
Thus, the issues for service connection concerning numbness 
of the left hip and left leg which still remain must 
necessarily deal with whether there is evidence of a 
neurological abnormality in the veteran's left hip and leg, 
and the Board will address the issues in that manner.

Discussion

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  The Board will 
address each element as to each issue.

With regard to element (1), as noted above, Dr. M.H. stated 
in a December 2007 medical examination report that he had 
conducted electrodiagnostic studies, including nerve 
conduction studies.  The results of the examination were 
characterized as "no evidence of neuropathy, myopathy, or 
radiculopathy," and "no evidence . . . which would explain 
the patient's left leg numbness . . . there is no objective 
neurological abnormality."  In other words, there was no 
diagnosed neurological condition as to the veteran's left hip 
or left leg other than the previously discussed and service 
connected radiculitis.

In order to be considered for service connection, a claimant 
must first have a disability. In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability. 
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]. A "current disability" means a disability 
shown by competent medical evidence to exist. See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Because no neurological abnormality the Board finds that 
Hickson element (1) is not satisfied as to the veteran's left 
hip and left leg.  For that reason, the claims fail and the 
benefits sought on appeal are not warranted.

The Board wishes to reiterate that the symptoms of numbness 
are, according to the March 2008 examiner, "certainly 
consistent with degenerative disk disease."  The symptoms of 
numbness are included in the context of service-connected DDD 
of the lumbar spine with radiculitis.  Although the Board is 
denying the claims here, the symptoms have been considered 
and the veteran is receiving benefits for them.

3.  Entitlement to an increased disability rating for service 
connected PTSD currently evaluated as 30 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Board has considered whether staged ratings are 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the veteran's service-connected PTSD or left knee 
disability during this appeal sufficient to warrant an 
evaluation higher than what is being granted.  It is also 
found that the ratings for PTSD and left knee disability, 50 
percent and 10 percent, respectively, are warranted for the 
entire claims period.  A staged rating is therefore 
unnecessary.

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.

Schedular rating

With respect to specific schedular criteria, in the December 
2007 examination, the veteran was noted as having chronic 
sleep impairment and his short term memory was affected by 
his difficulty concentrating.  The veteran also was described 
as hypervigilent, and that he has become more isolated from 
friends and family than he reported in an April 2005 
psychological examination.  These symptoms are clearly within 
the criteria for 30 percent disability.  

However, the Board has identified symptoms that go beyond the 
criteria set out for 30 percent disability.

The veteran related that his anxiety and depression occur on 
a daily basis, and that he often has difficulty controlling 
his feelings of anger.  He ritualistically checks that doors 
and windows are locked at night, and that he actively avoids 
television news or war movies which provoke intrusive 
thoughts.  He has daily intrusive and distressing memories of 
what happened in Iraq, and has dreams about two times per 
week that wake him feeling sweaty and tense.  

The veteran described his relationship with his daughters as 
not being close any more.  See hearing transcript at page 9.  
He reported to the examiner that his wife of 17 years has 
told him that he is not as close and open as before he went 
to Iraq.  The veteran stated that he has no friends, chooses 
not to be around others, and has given up hobbies.  His 
singular recreation is to ride his motorcycle alone.  

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  In 
this case, the veteran avoids loud noises, such as fireworks, 
and avoids media accounts of war.  The veteran's withdrawal 
from social contact is also indicative of the difficulty he 
faces in social relationships.  He and his wife go outside 
the home on a weekly basis, but it is generally for the 
limited purpose of having a meal at a restaurant.  He 
testified that he experiences anxiety everyday on his way to 
work because it reminds him of his experience of being a 
driver in Iraq and the constant fear and danger he faced 
then.  He isolates himself in the garage when family visits 
his home, and he rarely talks to his daughters.  In sum, the 
evidence is convincing that the veteran's symptoms establish 
a worsened degree of disability, more appropriately described 
by the criteria for a 50 percent disability.

The veteran's GAF score was assigned by the examiner as 45 
based solely on PTSD symptoms.  The GAF score of 45 includes 
behavior that "reflect[s] serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job)."  The 
Board observes that a GAF score of 45 appears to be congruent 
with the assignment of a 50 percent rating.  The veteran has 
no suicidal ideation, but sits in restaurants where he can 
view the interior, and ritualistically checks the doors and 
locks on his house.  The veteran does not appear to have a 
problem holding his job, but he did state that he has had 
problems with his anger that has affected his work.  See 
hearing transcript at page 6.

The veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example stereotyped speech or impaired abstract thinking.   
However, having all of the symptoms found in the schedular 
criteria is not required for a 50 percent rating to be 
assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  After a 
review of the record in its entirety, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  See 
38 C.F.R. § 4.7 (2007).

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].  For reasons expressed immediately 
below, the Board has concluded that the evidence does not 
support a conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
veteran's thought process and communication were not 
impaired.  There is no evidence of persistent delusions; 
however the veteran did testify that he was beginning to 
experience hallucinations again.  See hearing transcript at 
pages 7-8.  The veteran is not currently in persistent danger 
of hurting himself or others, and there is no evidence of 
grossly inappropriate behavior.  As noted, the veteran has 
indicated he is occasionally unable to manage his anger.  
However, the veteran has had no involvement with the law 
because of his anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiner indicated that 
the veteran was well dressed and groomed.

There is no evidence that the veteran is disoriented as to 
time or place.  The examiner indicated that the veteran was 
oriented to time, place, situation and person.

The evidence of the veteran's ritual checking of locks on 
doors and windows is the only evidence described in the 
criteria for a 70 percent disability, and the Board finds 
that this singular criterion does not justify a finding of a 
70 percent disability.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
or 100 percent rating, but is more reflective of occupational 
and social impairment consistent with a 50 percent rating.  
The claim will be granted to that extent.

4.  Entitlement to a compensable disability rating for a 
service-connected left knee disability.

The relevant law and regulations for an increased disability 
rating - in general are stated above and will not be repeated 
here.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately. See 38 C.F.R. § 
4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14. See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998). 

Specific schedular criteria - left knee disability

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

Assignment of diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995). For the reasons stated 
below, the Board finds no other diagnostic code is more 
appropriate.

The medical evidence of record indicates that the veteran 
complains of constant pain, stiffness and instability of his 
left knee. The evidence shows that the veteran's knee 
exhibits "questionable positive anterior drawer sign."  The 
Board will therefore rate the veteran under Diagnostic Code 
5257.

The Board notes that the RO has also rated the veteran's left 
knee under Diagnostic Code 5010 [Traumatic arthritis].  
Arthritis, due to trauma, is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

In this case, the evidence shows that the veteran had 
complete range of motion; that is, extension to 0 degrees and 
flexion to 140 degrees.  The normal range of motion of a knee 
is defined as flexion to 140 degrees and extension to 0 
degrees.  
See 38 C.F.R. § 4.71, Plate II (2007).  But, there is no x-
ray evidence of arthritis.  

In the most recent April 2005 x-ray evidence resulted in 
"unremarkable plain films of the left knee."  A January 
2008 MRI of the veteran's left knee did not reveal arthritis.  
Rather, it revealed effusion of the knee, mild tendinosis, 
and mild ligamentous degeneration.  As arthritis is not 
shown, the Board finds that Diagnostic Code 5010 is not an 
appropriate diagnostic code in this case.  

In addition, there is no evidence of ankylosis, locking of 
the knee, disability caused by cartilage removal, or malunion 
or nonunion of the tibia and fibula. Thus, Diagnostic Codes 
5256, 5258, 5259 and 5262 also do not apply in this case.

Accordingly, the Board finds that Diagnostic Code 5257 is the 
most appropriate in this case.  The veteran and his 
representative have not suggested that other codes be used.

Schedular rating

As noted, the veteran is currently assigned a noncompensable 
0 percent disability rating under Diagnostic Code 5257.  As 
indicated above, in order to establish an increased 
compensable disability rating, the evidence must show a 
slight disability.  Although the words "slight", "moderate" 
and severe are not defined in VA regulations, "slight" is 
generally defined as "small in size, degree, or amount"; 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."; and "severe" is defined 
as "extremely intense." See Webster's New World Dictionary, 
Third College Edition (1988), pages 1038, 871, and 1071 
respectively.

The veteran stated at the February 2008 hearing that his left 
knee condition was manifested by pain and stiffness, with 
flare-ups occurring on about a weekly basis which are 
aggravated by weather changes, squatting and kneeling, and 
feeling that the knee will give way during flare-ups.  See 
hearing transcript pages 22-24.  As described above, a 
December 2007 VA medical examiner determined that the 
veteran's knee exhibits "questionable positive anterior 
drawer sign."  The veteran told the December 2007 examiner 
that he could walk about a mile on flat and level land, but 
that over uneven terrain, he was limited to less than one-
half mile.  

The veteran testified that when he experiences flare-ups, his 
knee feels unstable and he has to stop what he's doing until 
the pain subsides.  See hearing transcript at page 22.  He 
further stated that he has gone to a chiropractor for knee 
pain, and that since the knee was service-connected in 1996, 
it has gotten worse.  See hearing transcript at page 26.  The 
veteran uses no cane or other assistive device, walked at the 
examination without a "significant" limp, and has not been 
prescribed a knee brace.  Moreover, there is no evidence that 
he has been prescribed physical therapy for left knee 
instability.  But, the veteran told the examiner that he had 
difficulty walking up stairs.  The examiner also reported 
that the veteran's experienced a 5 degree loss of range of 
motion caused by pain with repetitive motion.


In sum, the Board finds that the criteria of a slight 
instability have been met by the veteran's description of 
flare-ups and their impact on his ability to perform his 
work, and by the medical evidence that the veteran's left 
knee had a "questionable positive anterior drawer sign."  
The Board finds that a 10 percent disability rating is 
warranted.  The claim is granted to that extent.

DeLuca considerations

The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance. See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).

Although under certain circumstances additional disability 
could be awarded under the provisions of 38 C.F.R. §§ 4.40 
and 4.45, those circumstances are not present in this case.  
The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Recognition is given to the fact that the veteran did 
experience a loss of range of motion of 5 degrees due to pain 
on repetitive motion.  It is not clear as to whether the loss 
was in flexion or extension.  Nevertheless, and 
notwithstanding the fact that arthritis of the knee has not 
been shown, the Board notes the veteran would not be entitled 
to a rating greater than 10 percent under Diagnostic Code 
5260 since leg flexion would have to be limited to 45 degrees 
or less.  Similarly, the veteran would not be entitled to a 
10 percent evaluation under Diagnostic Code 5261 since leg 
extension has not been shown to be limited to 10 degrees or 
more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the issue of extraschedular 
application was considered in the October 2007 statement of 
the case.  The Board will do likewise.

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required any hospitalization for his left knee disability 
or PTSD.  The veteran has been able to work during the 
pendency of the claim and there is no evidence that the 
veteran is occupationally impaired by the service-connected 
PTSD and/or left knee disability beyond the level 
contemplated in the assigned by the 50 and 10 percent 
disability ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired]. There 
is also no evidence of any exceptional or unusual clinical 
manifestation.

For these reasons, the Board has determined that referral of 
the veteran's service-connected left knee disability for 
extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for numbing in the left hip 
to include radiculopathy is denied.

Entitlement to service connection for numbing in the left leg 
to include radiculopathy is denied.

An increased disability evaluation of 50 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.

A compensable disability evaluation of 10 percent is granted 
for left knee instability, subject to governing regulations 
concerning the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


